EXHIBIT 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


        This Executive Employment Agreement (this “Agreement”) is by and between
Prime Medical Services, Inc., a Delaware corporation (“Employer”) and Joseph M.
Jenkins, M.D., an individual (“Executive”), and shall be effective as of April
15, 2004 (the “Effective Date”).


Preliminary Statements


        Executive and Employer desire to terminate any employment agreement
between the Executive and Employer existing prior to the Effective Date.


        Executive desires to be employed by Employer upon the terms and
conditions stated herein, and Employer desires to employ Executive provided
that, in so doing, it can protect its confidential information, business,
accounts, patronage and goodwill.


        Employer and Executive have specifically determined that the terms of
this Agreement are fair and reasonable.


Statement of Agreement


        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good, valuable and binding consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


ARTICLE I.


Term; Termination; Prior Agreements.


        Section 1.1 Term. Employer hereby hires Executive and Executive accepts
such employment for a term beginning on the Effective Date and ending on April
15, 2007.


        Section 1.2 Termination Upon Expiration. Unless earlier terminated by
Employer or Executive in accordance with the terms of this Agreement, this
Agreement shall terminate automatically upon the expiration of the term
described in Section 1.1. While this Agreement will terminate upon expiration of
the term as provided in the preceding sentence, if Employer and Executive then
mutually agree in writing (which neither is under any obligation whatsoever to
do), Employer and Executive may elect to continue the employment relationship on
an “at will” basis (and such relationship will not be governed by this
Agreement) or extend the terms of this Agreement.




--------------------------------------------------------------------------------

         Section 1.3 Termination Upon Death or Permanent Disability. This
Agreement shall be automatically terminated on the death of Executive or on the
permanent disability of Executive if Executive is no longer able to perform in
all material respects the usual and customary duties of Executive’s employment
hereunder. For purposes hereof, a disability shall be deemed permanent if, in
the medical opinion of a licensed physician selected by the Company and
subsequently confirmed by a licensed physician selected by Executive (or
Executive’s guardian), the disability could reasonably be expected to impair
Executive’s ability to materially perform Executive’s duties hereunder during
any period of one hundred twenty calendar days or more.


        Section 1.4 Termination for Cause. If this Agreement has not been
previously terminated, and no party has previously given notice of termination
pursuant to Section 1.5, Section 1.6 or Section 1.7, then Employer may terminate
this Agreement “For Cause” if:


                (a)        in connection with the business of Employer,
Executive is convicted of an offense constituting a felony, theft, or
embezzlement; or


                (b)        in a material and substantial way, (i) Executive (A)
violates any lawful written policy of Employer that applies uniformly to all
employees of Employer that are similarly situated and that is not intended to
demean Executive, (B) violates any provision of this Agreement, (C) fails to
follow reasonable written instructions or directions from the managers of
Employer (the “Board”), which instructions are consistent with Executive’s job
title and are not intended to demean Executive, or (D) fails to use reasonable
good-faith efforts to perform the services required pursuant to this Agreement;
and (ii) Executive fails to materially cure such violation or failure within
twenty days after receiving written notice from the Board clearly specifying the
act or circumstances that gave rise to such violation or failure.


        A notice of termination pursuant to this Section shall be in writing and
shall state the alleged reason for termination. If Employer is not reasonably
satisfied with the result of any cure effort by Executive, or if Executive
contests the allegations of fact in the notice of termination, then Executive,
within not less than fifteen nor more than thirty days after such notice or
after the end of the cure period, shall be given the opportunity to appear
before the Board, or a committee thereof, to rebut or dispute the alleged reason
for termination. If the Board or committee determines in good faith, after
having given Executive the opportunity to rebut or dispute the allegations, that
such reason is indeed valid, Employer may immediately terminate Executive’s
employment under this Agreement “For Cause.” Immediately upon giving the notice
contemplated by this paragraph, Employer may elect, during the pendency of such
inquiry, to place Executive on paid leave of absence pursuant to which Executive
is relieved of his regular duties until the inquiry is completed.


2




--------------------------------------------------------------------------------

        Section 1.5 Termination for Good Reason. If this Agreement has not been
previously terminated, and no party has previously given notice of termination
pursuant to Section 1.4, then Executive is entitled to terminate this Agreement
for “Good Reason,” with twenty days prior written notice, upon any of the
following occurrences:


                (a)        Within six months following any Change of Control,
Executive may terminate this Agreement, for any or no reason, provided that
notice of termination cannot be given prior to the consummation of the Change of
Control;


                (b)        Executive may terminate this Agreement if Executive’s
base salary, as provided hereunder, is diminished;


                (c)        Executive may terminate this Agreement upon any
material reduction in the benefits Executive is entitled to receive under this
Agreement;


                (d)        Executive may terminate this Agreement upon any
material and substantial breach by Employer under this Agreement, but only if
Employer fails to materially cure such breach within twenty days after receiving
written notice from Executive clearly specifying the act or circumstances that
constitute such breach;


                (e)        Executive may terminate this Agreement if Employer
shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official over it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall take
any corporate action to authorize any of the foregoing.


3




--------------------------------------------------------------------------------

        Executive agrees that Employer can relieve Executive of Executive’s
duties hereunder prior to the end of the applicable notice period provided for
in this Section.


        As used in this Agreement, “Change of Control” shall mean the occurrence
of any of the following:


                (a)     Any person, entity or “group” within the meaning of §
13(d) or 14(d) of the Securities and Exchange Act of 1934 (the “Exchange Act”)
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of the
Board;


                (b)     a merger, reorganization or consolidation whereby
Employer’s equity holders existing immediately prior to such merger,
reorganization or consolidation do not, immediately after consummation of such
reorganization, merger or consolidation, own more than 50% of the combined
voting power of the surviving entity’s then outstanding voting securities
entitled to vote generally in the election of directors;


                (c)     the sale of all or substantially all of Employer’s
assets to an entity in which Employer, any subsidiary of Employer, or Employer’s
equity holders existing immediately prior to such sale beneficially own less
than 50% of the combined voting power of such acquiring entity’s then
outstanding voting securities entitled to vote generally in the election of
directors;


                (d)     any change in the identity of directors constituting a
majority of the Board within a twenty-four month period unless the change was
approved by a majority of the Incumbent Directors, where “Incumbent Director”
means a member of the Board at the beginning of the period in question,
including any director who was not a member of the Board at the beginning of
such period but was elected or nominated to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors; or


4




--------------------------------------------------------------------------------

                (e)     any sale, in a single transaction or series of directly
related transactions, of greater than fifty percent of the business conducted by
Employer’s Urology Division, determined by comparing (i) the Urology Division’s
trailing twelve months’ revenues at the time of the sale, determined in
accordance with generally accepted accounting principles consistently applied
against (ii) the same trailing twelve months’ revenues reduced in amount by the
revenues attributable to the assets and business disposed of in the sale and
increased in amount by the historical revenues over the corresponding period of
any assets or business that Employer acquires for the Urology division at the
time of the sale (or intends to acquire at the time of the sale if such
acquisition is closed within 60 days of the sale).


        Section 1.6 Termination of Agreement by Employer Without Cause. Employer
has the right to terminate this Agreement, other than “for cause,” on 30 days
prior written notice. Any termination of this Agreement by Employer other than
pursuant to the express terms of Section 1.2, Section 1.3 or Section 1.4 shall
be deemed a termination pursuant to this Section, irrespective of whether the
notice required under this Section is properly given.


        Section 1.7 Termination of Agreement by Executive Without Good Reason.
Executive may terminate Executive’s employment, other than for “good reason,”
upon thirty days prior written notice stating that this Agreement is terminated
other than for “good reason”. Executive agrees that Employer can relieve
Executive of Executive’s duties hereunder prior to the end of such thirty-day
notice period, and in such event, Executive shall not thereafter be entitled to
any of the benefits or salary described in Article III hereof.


         Section 1.8 Executive's Rights Upon Termination. Upon termination of
this Agreement, Executive shall be entitled to the following:


                (a)        If this Agreement is terminated pursuant to
Section 1.2, Section 1.3, Section 1.4, or Section 1.7, then Employer shall (i)
pay Executive or Executive’s representative, as the case may be, Executive’s
then-current base salary (excluding any bonuses and non-cash benefits) through
the effective date of termination, and (ii) extend an offer of COBRA benefits to
Executive in the manner and to the extent required by applicable law. If this
Agreement is terminated pursuant to Section 1.2 or Section 1.3, then, in
addition to the provisions of the preceding sentence, Employer shall pay
Executive or Executive’s representative, as the case may be, the pro rata
portion of any bonus that would otherwise have been payable to Executive during
the annual bonus period in which the Agreement is terminated, based only on the
performance levels from the beginning of such bonus period to the date of
termination. Employer shall have no further obligations hereunder.


5




--------------------------------------------------------------------------------

                (b)        If Executive terminates this Agreement for Good
Reason pursuant to Section 1.5, or Employer terminates this Agreement other than
“for cause” pursuant to Section 1.6, then, in addition to receiving Executive’s
then current base salary through the effective date of termination, Executive
(i) shall receive within 15 days of the effective date of termination a lump-sum
payment equal to (A) 200% of Executive’s then-current annualized base salary,
and (B) cash bonuses, if any, paid by Employer to Executive during the preceding
two years, and (ii) Employer shall extend an offer of COBRA benefits to
Executive in the manner and to the extent required by applicable law and shall
pay the premiums for such benefits. Executive and Employer agree that the
effective date of any termination pursuant to Section 1.5 shall be the earlier
of the end of the applicable notice period, if any, or the date on which
Employer relieves Executive of Executive’s duties hereunder.


        Section 1.9 Survival. Any termination of this Agreement and Executive’s
employment as a result thereof shall not release either Employer or Executive
from their respective obligations to the date of termination nor from the
provisions of this Agreement which, by necessary or reasonable implication, are
intended to apply after termination of this Agreement, including, without
limitation, the provisions of Article IV and V.


        Section 1.10 Termination of Existing Agreements. Any previous employment
agreement between Executive on the one hand and Employer or any of Employer’s
Affiliates (as hereinafter defined) on the other hand is hereby terminated.


6




--------------------------------------------------------------------------------

ARTICLE II.


Duties of Executive


        Subject to the approvals by and the ultimate supervision of the Board,
Executive during the term hereof shall serve as President — Urology. Subject to
the control of the Board, Executive shall have the responsibilities commensurate
with Executive’s title and as otherwise provided in Employer’s regulations and
other governing documents.


        During the period of employment hereunder, Executive shall devote
substantially all of Executive’s professional time and reasonable best efforts
to the business of Employer for the profit, benefit and advantage of Employer,
and shall perform such other services as shall be lawfully designated, from time
to time, by the Board to the extent such other services (a) are consistent with
Executive’s title and duties assigned to other employees who are situated
similarly with Executive and (b) are not intended to demean Executive; provided,
however, that this Section shall not be construed as preventing Executive from
investing Executive’s personal assets in business ventures that do not compete
with Employer or are not otherwise prohibited by this Agreement, and spending
reasonable amounts of personal time in the management thereof. Without otherwise
limiting the provisions of this Section and Article IV, Employer acknowledges
that Executive may continue to serve as the Medical Director of Carolina
Lithotripsy and perform such duties and receive such compensation therefor as
(a) has been described in written documentation delivered to Employer prior to
execution of this Agreement and (b) is consistent with the scope of his
engagement existing prior to the execution of this Agreement. Executive shall
use Executive’s reasonable best efforts to promote the interests of Employer,
and to preserve Employer’s goodwill with respect to Employer’s employees,
customers, suppliers and other persons having business relations with Employer.
For purposes of this Agreement, Employer’s subsidiaries, parent companies and
other affiliates are collectively referred to as “Affiliates.”


ARTICLE III.


Salary; Expense Reimbursements


        Section 3.1 Salary. As compensation for Executive’s service under and
during the term of this Agreement (or until terminated pursuant to the
provisions hereof) Employer shall pay Executive a salary of $275,000 per
calendar year (prorated for partial years), payable in accordance with the
regular payroll practices of Employer, as in effect from time to time. Such
salary shall be subject to withholding for the prescribed federal income tax,
social security and other items as required by law and for other items
consistent with Employer’s policy with respect to health insurance and other
benefit plans for similarly situated employees of Employer in which Executive
may elect to participate. Such salary may not be decreased during the term of
this Agreement but may, in the sole discretion of the Board, be increased.


7




--------------------------------------------------------------------------------

        Section 3.2 Other Benefits. During the term of this Agreement, Executive
also shall be entitled to four weeks of paid vacation per year and all regular
holidays recognized by Employer. Unless otherwise approved in writing in advance
by Employer, Executive will not be paid for unused vacation, and unused vacation
cannot be carried forward to subsequent years. Executive shall have use of a
corporate apartment located in reasonable proximity to Employer’s Atlanta
premises, leased and appropriately furnished by Employer (with the location to
be mutually agreed between Employer and Executive). Employer shall reimburse
Executive for all actual moving expenses incurred to move furnishings that
Executive wishes to locate at the Atlanta corporate apartment (excluding the
cost of the furnishings). Executive shall have use of an Employer vehicle while
in Atlanta. Without limiting the foregoing, Executive shall also receive such
paid sick leave, insurance and other fringe benefits as are generally made
available to other personnel of Employer who may become employed in comparable
positions with comparable duties and responsibilities.


        Section 3.3 Bonuses. In the discretion of Employer, and without implying
any obligation on Employer ever to award a bonus to Executive, Executive may
from time to time be awarded a cash bonus or bonuses for services rendered to
Employer during the term of Executive’s employment under this Agreement. If and
to the extent a bonus is ever considered for Executive, it is expected that any
such bonus will be based not only on Executive’s individual performance and
Executive’s relative position, service tenure and responsibilities with
Employer, but also on the performance and profitability of the entire business
of Employer.


        Section 3.4 Expenses. Employer shall reimburse all reasonable
out-of-pocket travel and business expenses incurred by Executive in connection
with the performance of Executive’s duties pursuant to this Agreement. Executive
shall provide Employer with documentation of Executive’s expenses, in a form
acceptable to Employer and which satisfies applicable federal income tax
reporting and record keeping requirements.


8




--------------------------------------------------------------------------------

        Section 3.5 Travel. Employer acknowledges that Executive may maintain
his current home of Fayetteville, North Carolina as his primary residence,
subject to Executive traveling to and from Employer’s Atlanta premises weekly
(once reasonably appropriate divisional executive office space is established)
with weekdays spent at the Atlanta premises (unless Executive’s duties require
travel elsewhere). The parties acknowledge and agree that Executive’s employment
duties hereunder will require significant amounts of travel.


ARTICLE IV.


Executive’s Restrictive Covenants


        Section 4.1 Confidentiality Agreement. Executive acknowledges that
Executive has been exposed to, and Employer agrees that it will continue to
expose Executive to, confidential information and trade secrets (“Proprietary
Information”) pertaining to, or arising from, the business of Employer and/or
Employer’s subsidiaries, that such Proprietary Information is unique and
valuable and that Employer and/or Employer’s subsidiaries would suffer
irreparable injury if this information were divulged to those in competition
with Employer or Employer’s subsidiaries. Therefore, Executive agrees to keep in
strict secrecy and confidence, both during and after the period of Executive’s
employment, any and all Proprietary Information. Proprietary Information shall
not include information that has been publicly disclosed by Employer or
Employer’s subsidiaries, is a matter of common knowledge by their respective
competitors, or is in the public domain (in each case except to the extent
resulting from action by Executive). The Proprietary Information covered by this
Agreement shall include, but shall not be limited to, information relating to
any inventions, processes, software, formulae, plans, devices, compilations of
information, technical data, mailing lists, management strategies, business
distribution methods, names of suppliers (of both goods and services) and
customers, names of employees and terms of employment, arrangements entered into
with suppliers and customers, including, but not limited to, proposed expansion
plans of Employer, marketing and other business and pricing strategies, and
trade secrets of Employer and/or Employer’s subsidiaries.


        Except with prior approval of the Board, or except as required through
legal process, Executive will not, either during or after Executive’s employment
hereunder: (a) directly or indirectly disclose any Proprietary Information to
any person except authorized personnel of Employer or an Affiliate; nor, (b) use
Proprietary Information in any manner other than in furtherance of the business
of Employer. Upon termination of employment (whether voluntary or involuntary,
For Cause, for Good Reason, or without cause), Executive will deliver to
Employer within forty-eight hours of termination (without retaining copies
thereof) all documents, records or other memorializations including copies of
documents and any notes which Executive has prepared, that contain Proprietary
Information or relate to Employer’s or Employer’s subsidiaries’ business, all
other tangible Proprietary Information in Executive’s possession or control, and
all of Employer’s and the subsidiaries’ credit cards, keys, equipment, vehicles,
supplies and other materials that are in possession or under Executive’s
control.


9




--------------------------------------------------------------------------------

        Section 4.2 Nonsolicitation Agreement. During Executive’s employment
hereunder, Executive shall not, directly or indirectly, for Executive’s own
account or otherwise (i) solicit business from, divert business from, or attempt
to convert to other methods of using the same or similar products or services as
provided by Employer or its subsidiaries, any client, account or location of
Employer or Employer’s subsidiaries with which Executive has had any contact as
a result of Executive’s employment hereunder; or (ii) solicit for employment or
employ any employee or former employee of Employer or Employer’s subsidiaries.


ARTICLE V.


Remedies


        Executive understands and agrees that damages at law alone will be an
insufficient remedy for Employer and Employer will suffer irreparable injury if
Executive violates the terms of Article IV. Accordingly, Employer, upon
application to a court of competent jurisdiction, shall be entitled to
injunctive relief to enforce the provisions of Article IV in the event of any
breach, or threatened breach, of its terms. Executive hereby waives any
requirement that Employer post bond or other security prior to obtaining such
injunctive relief. Injunctive relief may be sought in addition to any other
available rights or remedies at law. Employer shall additionally be entitled to
reasonable attorneys’ fees incurred in enforcing any provision of this
Agreement.


10




--------------------------------------------------------------------------------

ARTICLE VI.


Miscellaneous


        Section 6.1 Assignment. Except for an assignment by Employer in
connection with a sale of substantially all of its assets and business, no party
to this Agreement may assign this Agreement or any or all of its rights or
obligations hereunder without first obtaining the written consent of all other
parties hereto. Any assignment in violation of the foregoing shall be null and
void. Subject to the preceding sentences of this Section, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legal representatives, successors
and permitted assigns. This Agreement shall not be deemed to confer upon any
person not a party to this Agreement any rights or remedies hereunder.


         Section 6.2 Amendments. This Agreement cannot be modified or amended
except by a written agreement executed by all parties hereto.


        Section 6.3 Waiver of Provisions; Remedies Cumulative. Any waiver of any
term or condition of this Agreement must be in writing, and signed by all of the
parties hereto. The waiver of any term or condition hereof shall not be
construed as either a continuing waiver with respect to the term or condition
waived, or a waiver of any other term or condition hereof. No party hereto shall
by any act (except by written instrument pursuant to this Section), delay,
indulgence, omission or otherwise be deemed to have waived any right, power,
privilege or remedy hereunder or to have acquiesced in any default in or breach
of any of the terms and conditions hereof. No failure to exercise, nor any delay
in exercising, on the part of any party hereto, any right, power, privilege or
remedy hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power, privilege or remedy hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. No remedy set forth in this Agreement or otherwise
conferred upon or reserved to any party shall be considered exclusive of any
other remedy available to any party, but the same shall be distinct, separate
and cumulative and may be exercised from time to time as often as occasion may
arise or as may be deemed expedient.


        Section 6.4 Entire Agreement. This Agreement (a) constitutes the entire
agreement of the parties hereto regarding the Executive’s employment by
Employer, and (b) supersedes all prior agreements and understandings, both
written and oral, among the parties hereto, or any of them, with respect to
Executive’s employment by Employer.


11




--------------------------------------------------------------------------------

        Section 6.5 Severability; Illegality. In the event any state or federal
laws or regulations, now existing or enacted or promulgated after the date
hereof, are interpreted by judicial decision, a regulatory agency or Employer’s
legal counsel in such a manner as to indicate that any provision hereof may be
illegal, invalid or unenforceable, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision that (a) preserves the underlying economic and financial arrangements
between the parties hereto without substantial economic detriment to any
particular party and (b) is as similar in effect to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
No party to this Agreement shall claim or assert illegality as a defense to the
enforcement of this Agreement or any provision hereof; instead, any such
purported illegality shall be resolved pursuant to the terms of this Section.


        Section 6.6 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF
LAWS) OF THE STATE OF TEXAS.


12




--------------------------------------------------------------------------------

        Section 6.7 Language Construction. This Agreement shall be construed, in
all cases, according to its fair meaning, and without regard to the identity of
the person who drafted the various provisions contained herein. The parties
acknowledge that each party and its counsel have reviewed and revised this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof. As used in this Agreement, “day” or “days” refers
to calendar days unless otherwise expressly stated in each instance. The
captions in this Agreement are for convenience of reference only and shall not
limit or otherwise affect any of the terms or provisions hereof. When the
context requires, the gender of all words used herein shall include the
masculine, feminine and neuter and the number of all words shall include the
singular and plural. Use of the words “herein”, “hereof”, “hereto”, “hereunder”
and the like in this Agreement shall be construed as references to this
Agreement as a whole and not to any particular Article, Section or provision of
this Agreement, unless otherwise expressly noted.


        Section 6.8 Notice. Whenever this Agreement requires or permits any
notice, request, or demand from one party to another, the notice, request, or
demand must be in writing to be effective and shall be deemed to be delivered
and received (a) if personally delivered or if delivered by facsimile, when
actually received by the party to whom notice is sent or (b) if delivered by
mail (whether actually received or not), at the close of business on the third
business day next following the day when placed in the mail, postage prepaid,
certified or registered, addressed to the appropriate party or parties, at the
address of such party set forth below (or at such other address as such party
may designate by written notice to all other parties in accordance herewith):


     If to Employer:
                           
                           
                            Prime Medical Services, Inc.
1301 Capital of Texas Hwy, Suite C-300
Austin, TX 78746
Attention: President


13




--------------------------------------------------------------------------------

     If to Executive:
                         
                          Joseph M. Jenkins, M.D.
2848 Skye Drive
Fayetteville, NC 28303


         Section 6.9 ARBITRATION; ATTORNEYS' FEES. EMPLOYER AND EXECUTIVE AGREE
AS FOLLOWS:


                (A)        IN GENERAL. ANY CLAIM OR CONTROVERSY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR ANY BREACH OF THIS AGREEMENT, OTHER THAN AN
ACTION TO ENFORCE THE PROVISIONS OF ARTICLES IV OR V, SHALL BE SETTLED BY FINAL
AND BINDING ARBITRATION IN THE CITY OF DALLAS, TEXAS, IN ACCORDANCE WITH THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION IN EFFECT
ON THE DATE THE CLAIM OR CONTROVERSY ARISES.


                (B)        PROCEDURE. ALL CLAIMS OR CONTROVERSIES SUBJECT TO
ARBITRATION UNDER THIS AGREEMENT SHALL BE SUBMITTED TO AN ARBITRATION HEARING
WITHIN THIRTY DAYS AFTER WRITTEN NOTICE OF THE CLAIM OR CONTROVERSY IS FIRST
COMMUNICATED TO EITHER PARTY. ALL CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A
PANEL OF THREE ARBITRATORS SELECTED IN ACCORDANCE WITH THE APPLICABLE COMMERCIAL
ARBITRATION RULES. THE ARBITRATORS SHALL ISSUE A WRITTEN DECISION WITH RESPECT
TO ALL CLAIMS OR CONTROVERSIES SUBMITTED UNDER THIS SECTION WITHIN THIRTY DAYS
AFTER THE COMPLETION OF THE ARBITRATION HEARING. THE PARTIES ARE ENTITLED TO BE
REPRESENTED BY LEGAL COUNSEL AT ANY ARBITRATION HEARING, AND EACH PARTY SHALL BE
RESPONSIBLE FOR ITS OWN ATTORNEYS’ FEES. EXCEPT FOR ATTORNEYS’ FEES AND RELATED
DISBURSEMENTS, THE PARTIES AGREE TO EQUALLY SPLIT THE ACTUAL DIRECT COSTS OF THE
ARBITRATION PROCEEDING. THE ARBITRATORS SHALL AWARD PUNITIVE OR EXEMPLARY
DAMAGES.


                (C)        ENFORCEMENT. THE PARTIES AGREE THAT EITHER PARTY MAY
SPECIFICALLY ENFORCE THIS SECTION, AND SUBMISSION TO ARBITRATION MAY BE
COMPELLED BY ANY COURT OF COMPETENT JURISDICTION. THE PARTIES FURTHER
ACKNOWLEDGE AND AGREE THAT THE DECISION OF THE ARBITRATORS MAY BE SPECIFICALLY
ENFORCED BY EITHER PARTY IN ANY COURT OF COMPETENT JURISDICTION.


14




--------------------------------------------------------------------------------

         Section 6.10 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.


[Signature page follows]






15




--------------------------------------------------------------------------------

SIGNATURE PAGE TO
EXECUTIVE EMPLOYMENT AGREEMENT


        EXECUTED by Employer and Executive to be effective for all purposes as
of the Effective Date provided above.


EMPLOYER:


                                      
                                      

EXECUTIVE:

                                      
                                       PRIME MEDICAL SERVICES, INC.


____________________________________________
Brad A. Hummel, President and Chief Executive Officer



____________________________________________
Joseph M. Jenkins, M.D.


S-1


--------------------------------------------------------------------------------